UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 11/30 Date of reporting period: 02/28/17 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Balanced Opportunity Fund February 28, 2017 (Unaudited) Principal Bonds and Notes - 28.2% Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables - .7% AmeriCredit Automobile Receivables Trust, Ser. 2014-1, Cl. C, 2.15%, 3/9/20 585,000 588,112 AmeriCredit Automobile Receivables Trust, Ser. 2015-3, Cl. C, 2.73%, 3/8/21 435,000 437,927 Capital Auto Receivables Asset Trust, Ser. 2014-1, Cl. C, 2.84%, 4/22/19 395,000 398,473 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. B, 2.14%, 6/20/19 155,000 155,224 GM Financial Automobile Leasing Trust, Ser. 2015-1, Cl. C, 2.50%, 6/20/19 450,000 452,021 Commercial Mortgage Pass-Through Ctfs. - .4% Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-T28, Cl. A4, 5.74%, 9/11/42 92,334 a 93,376 Commercial Mortgage Trust, Ser. 2015- LC19, Cl.A4, 3.18%, 2/10/48 555,000 560,535 Commercial Mortgage Trust, Ser. 2017- CD3, Cl.A4, 3.63%, 2/10/50 465,000 482,821 Consumer Discretionary - .6% 21st Century Fox America, Gtd. Notes, 4.00%, 10/1/23 55,000 57,820 21st Century Fox America, Gtd. Notes, 6.65%, 11/15/37 175,000 219,934 Comcast, Gtd. Notes, 6.50%, 11/15/35 135,000 174,058 Cox Communications, Sr. Unscd. Notes, 6.25%, 6/1/18 355,000 b 373,057 NBCUniversal Media, Gtd. Notes, 5.15%, 4/30/20 240,000 262,836 Sky, Gtd. Notes, 3.75%, 9/16/24 265,000 b 268,247 Time Warner, Gtd. Debs., 5.35%, 12/15/43 140,000 146,881 Walgreens Boots Alliance, Sr. Unscd. Notes, 3.80%, 11/18/24 190,000 194,281 Consumer Staples - .6% Anheuser-Busch InBev Finance, Gtd. Notes, 4.90%, 2/1/46 160,000 176,491 Kraft Foods Group, Gtd. Notes, 6.88%, 1/26/39 140,000 177,371 Kraft Heinz Foods, Gtd. Notes, 3.95%, 7/15/25 215,000 219,499 Newell Brands, Sr. Unscd. Notes, 4.20%, 4/1/26 65,000 68,451 Pernod Ricard, Sr. Unscd. Notes, 4.45%, 1/15/22 325,000 b 346,215 Reynolds American, Gtd. Notes, 4.85%, 9/15/23 555,000 603,812 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 28.2% (continued) Amount ($) Value ($) Consumer Staples - .6% (continued) Wm Wrigley Jr., Sr. Unscd. Notes, 3.38%, 10/21/20 270,000 b 279,707 Energy - .9% BP Capital Markets, Gtd. Bonds, 2.32%, 2/13/20 460,000 462,913 ConocoPhillips, Gtd. Notes, 4.95%, 3/15/26 280,000 310,699 Energy Transfer Partners, Sr. Unscd. Notes, 4.90%, 2/1/24 340,000 358,851 Energy Transfer Partners, Sr. Unscd. Notes, 5.95%, 10/1/43 220,000 233,770 EQT, Sr. Unscd. Notes, 8.13%, 6/1/19 225,000 252,245 Kinder Morgan Energy Partners, Gtd. Notes, 6.55%, 9/15/40 205,000 233,064 Kinder Morgan Energy Partners, Gtd. Notes, 5.00%, 3/1/43 235,000 231,871 MPLX, Sr. Unscd. Notes, 4.13%, 3/1/27 80,000 80,677 MPLX, Sr. Unscd. Notes, 5.20%, 3/1/47 100,000 102,517 Spectra Energy Partners, Sr. Unscd. Notes, 2.95%, 9/25/18 90,000 91,209 Spectra Energy Partners, Sr. Unscd. Notes, 4.75%, 3/15/24 75,000 80,453 TransCanada Pipelines, Sr. Unscd. Notes, 3.75%, 10/16/23 215,000 224,171 Financials - 2.9% ABN AMRO Bank, Sr. Unscd. Notes, 2.50%, 10/30/18 265,000 b 267,572 American Express Credit, Sr. Unscd. Notes, Ser. F, 2.60%, 9/14/20 185,000 187,110 American International Group, Sr. Unscd. Notes, 4.88%, 6/1/22 375,000 407,517 Bank of America, Sr. Unscd. Bonds, 2.15%, 11/9/20 80,000 79,369 Bank of America, Sr. Unscd. Notes, 2.06%, 1/15/19 520,000 a 526,097 Bank of America, Sr. Unscd. Notes, 5.63%, 7/1/20 290,000 319,759 Bank of America, Sr. Unscd. Notes, 5.70%, 1/24/22 50,000 56,230 Bank of America, Sr. Unscd. Notes, 4.00%, 4/1/24 125,000 130,365 Bank of America, Sr. Unscd. Notes, 3.88%, 8/1/25 80,000 81,910 Bank of America, Sr. Unscd. Notes, 3.50%, 4/19/26 85,000 84,481 Capital One Bank USA, Sub. Notes, 3.38%, 2/15/23 300,000 301,885 Chubb INA Holdings, Gtd. Notes, 5.80%, 3/15/18 45,000 46,985 Citigroup, Sr. Unscd. Notes, 4.50%, 1/14/22 180,000 192,690 Citigroup, Sr. Unscd. Notes, 3.88%, 10/25/23 235,000 243,694 Citigroup, Sr. Unscd. Notes, 3.89%, 1/10/28 110,000 a 111,279 Principal Bonds and Notes - 28.2% (continued) Amount ($) Value ($) Financials - 2.9% (continued) Citigroup, Sr. Unscd. Notes, 4.65%, 7/30/45 260,000 275,773 Citigroup, Sub. Notes, 4.75%, 5/18/46 235,000 237,290 Cooperatieve Rabobank, Gtd. Notes, 3.75%, 7/21/26 250,000 244,634 Ford Motor Credit, Sr. Unscd. Notes, Ser. 1, 1.78%, 3/12/19 365,000 a 367,017 Goldman Sachs Group, Sr. Unscd. Notes, 2.14%, 11/15/18 505,000 a 511,203 Goldman Sachs Group, Sr. Unscd. Notes, 2.75%, 9/15/20 55,000 55,518 Goldman Sachs Group, Sr. Unscd. Notes, 2.65%, 11/29/23 430,000 a 445,041 JPMorgan Chase & Co., Sr. Unscd. Notes, 4.50%, 1/24/22 235,000 254,093 JPMorgan Chase & Co., Sub. Notes, 4.25%, 10/1/27 485,000 500,977 KeyBank, Sr. Unscd. Bonds, 2.50%, 11/22/21 250,000 248,878 Morgan Stanley, Sr. Unscd. Bonds, 3.70%, 10/23/24 85,000 86,957 Morgan Stanley, Sr. Unscd. Notes, 2.21%, 1/20/22 110,000 a 111,165 Morgan Stanley, Sr. Unscd. Notes, 3.75%, 2/25/23 220,000 227,635 Morgan Stanley, Sr. Unscd. Notes, 4.00%, 7/23/25 75,000 77,788 Pacific LifeCorp, Sr. Unscd. Notes, 5.13%, 1/30/43 250,000 b 265,030 PNC Bank, Sr. Unscd. Notes, 2.20%, 1/28/19 250,000 252,239 Principal Financial Group, Gtd. Notes, 4.30%, 11/15/46 125,000 126,765 Synchrony Financial, Sr. Unscd. Notes, 3.75%, 8/15/21 210,000 216,546 Visa, Sr. Unscd. Notes, 3.15%, 12/14/25 365,000 370,706 Volkswagen International Finance, Gtd. Notes, 1.60%, 11/20/17 215,000 b 214,793 Wells Fargo & Co., Sr. Unscd. Notes, 3.07%, 1/24/23 175,000 175,812 Wells Fargo & Co., Sub. Notes, 4.30%, 7/22/27 320,000 333,512 Foreign/Governmental - .4% Hungarian Government, Sr. Unscd. Notes, 5.38%, 3/25/24 185,000 205,740 Mexican Government, Sr. Unscd. Notes, 4.75%, 3/8/44 120,000 114,600 Panama Government, Sr. Unscd. Bonds, 8.88%, 9/30/27 150,000 211,875 Romanian Government, Sr. Unscd. Notes, 4.88%, 1/22/24 265,000 b 287,403 Romanian Government, Sr. Unscd. Notes, 6.13%, 1/22/44 165,000 b 200,260 Uruguayan Government, Sr. Unscd. Notes, 4.38%, 10/27/27 215,000 222,622 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 28.2% (continued) Amount ($) Value ($) Health Care - 1.0% Abbott Laboratories, Sr. Unscd. Notes, 4.90%, 11/30/46 170,000 177,351 AbbVie, Sr. Unscd. Notes, 3.20%, 5/14/26 190,000 183,187 Aetna, Sr. Unscd. Notes, 2.80%, 6/15/23 430,000 428,188 AmerisourceBergen, Sr. Unscd. Notes, 3.25%, 3/1/25 130,000 130,858 Celgene, Sr. Unscd. Notes, 3.55%, 8/15/22 215,000 221,333 Gilead Sciences, Sr. Unscd. Notes, 3.65%, 3/1/26 75,000 76,273 Gilead Sciences, Sr. Unscd. Notes, 4.75%, 3/1/46 410,000 428,464 Medtronic, Gtd. Notes, 4.63%, 3/15/45 260,000 283,020 Mylan, Gtd. Notes, 3.15%, 6/15/21 195,000 195,257 Shire Acquisitions Investments Ireland, Gtd. Notes, 2.88%, 9/23/23 200,000 193,795 Teva Pharmaceutical Finance Netherlands III, Gtd. Notes, 3.15%, 10/1/26 55,000 c 51,008 Thermo Fisher Scientific, Sr. Unscd. Notes, 2.95%, 9/19/26 195,000 187,473 UnitedHealth Group, Sr. Unscd. Notes, 4.75%, 7/15/45 155,000 175,123 Zimmer Biomet Holdings, Sr. Unscd. Notes, 3.55%, 4/1/25 215,000 213,338 Industrials - .7% BAE Systems Holdings, Gtd. Notes, 3.85%, 12/15/25 370,000 b 382,660 CSX, Sr. Unscd. Notes, 3.35%, 11/1/25 205,000 206,132 CSX, Sr. Unscd. Notes, 2.60%, 11/1/26 280,000 263,154 ERAC USA Finance, Gtd. Notes, 3.85%, 11/15/24 55,000 b 56,366 ERAC USA Finance, Gtd. Notes, 7.00%, 10/15/37 210,000 b 271,828 FedEx, Gtd. Notes, 4.40%, 1/15/47 205,000 206,048 General Electric, Sr. Unscd. Notes, 1.53%, 1/14/19 405,000 a 407,740 Waste Management, Gtd. Notes, 6.10%, 3/15/18 145,000 151,778 Information Technology - .3% Broadcom, Gtd. Notes, 3.00%, 1/15/22 300,000 b 300,151 Diamond 1 Finance, Sr. Scd. Notes, 6.02%, 6/15/26 190,000 b 209,875 Hewlett Packard Enterprise, Notes, 4.40%, 10/15/22 240,000 a 252,457 Materials - .4% Dow Chemical, Sr. Unscd. Notes, 4.63%, 10/1/44 430,000 455,892 LYB International Finance, Gtd. Notes, 4.00%, 7/15/23 335,000 352,455 Mosaic, Sr. Unscd. Notes, 4.25%, 11/15/23 265,000 c 275,877 Principal Bonds and Notes - 28.2% (continued) Amount ($) Value ($) Municipal Bonds - .4% Los Angeles Department of Water and Power, Revenue (Build America Bonds), 5.72%, 7/1/39 120,000 149,182 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Build America Bonds), 6.09%, 11/15/40 10,000 12,916 Metropolitan Transportation Authority, Revenue (Build America Bonds), 6.55%, 11/15/31 225,000 292,817 New Jersey Economic Development Authority, School Facilities Construction Revenue, 4.45%, 6/15/20 425,000 434,966 New York City, GO (Build America Bonds), 5.99%, 12/1/36 135,000 172,722 Real Estate - .3% Alexandria Real Estate Equities, Gtd. Notes, 3.95%, 1/15/27 40,000 40,395 Alexandria Real Estate Equities, Gtd. Notes, 4.50%, 7/30/29 165,000 170,701 Columbia Property Trust, Gtd. Notes, 3.65%, 8/15/26 435,000 422,542 Omega Healthcare Investors, Gtd. Notes, 5.25%, 1/15/26 185,000 194,051 Simon Property Group, Sr. Unscd. Notes, 3.50%, 9/1/25 210,000 215,175 Telecommunications - .5% AT&T, Sr. Unscd. Notes, 1.96%, 11/27/18 355,000 a 358,071 AT&T, Sr. Unscd. Notes, 5.35%, 9/1/40 85,000 87,021 AT&T, Sr. Unscd. Notes, 5.45%, 3/1/47 430,000 443,832 Rogers Communications, Gtd. Notes, 4.10%, 10/1/23 205,000 216,987 Verizon Communications, Sr. Unscd. Notes, 5.15%, 9/15/23 210,000 231,407 U.S. Government Agencies - 1.1% Federal Home Loan Mortgage Corp., Notes, 4.88%, 6/13/18 855,000 d 896,384 Federal National Mortgage Association, Notes, 0.88%, 12/20/17 2,305,000 c,d 2,305,018 U.S. Government Agencies/Mortgage-Backed - 6.6% Federal Home Loan Mortgage Corp.: 3.00%, 11/1/46 764,874 d 760,025 3.50%, 12/1/41-11/1/44 3,341,819 d 3,442,795 5.50%, 4/1/22-1/1/36 159,342 d 175,338 Federal National Mortgage Association: 3.00%, 5/1/30-4/1/46 5,169,261 d 5,232,234 3.50%, 12/1/41-8/1/42 1,876,679 d 1,934,112 4.00%, 12/1/41-12/1/43 3,236,744 d 3,425,819 4.50%, 2/1/39-9/1/43 2,400,010 d 2,592,012 5.00%, 8/1/20-7/1/39 510,261 d 556,429 5.50%, 9/1/34-5/1/39 115,687 d 132,224 8.00%, 3/1/30 117 d 119 Government National Mortgage Association I STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Bonds and Notes - 28.2% (continued) Amount ($) Value ($) U.S. Government Agencies/Mortgage-Backed - 6.6% (continued) 5.50%, 4/15/33 25,796 29,158 Government National Mortgage Association II 3.00%, 1/20/45 1,137,210 1,152,845 U.S. Government Securities - 9.6% U.S. Treasury Bonds, 4.50%, 2/15/36 2,405,000 c 3,076,897 U.S. Treasury Bonds, 2.50%, 2/15/46 60,000 54,359 U.S. Treasury Bonds, 2.25%, 8/15/46 1,130,000 967,166 U.S. Treasury Bonds, 2.88%, 11/15/46 435,000 426,954 U.S. Treasury Inflation Protected Securities, Notes, 0.13%, 4/15/21 1,145,993 c,e 1,162,187 U.S. Treasury Inflation Protected Securities, Notes, 0.63%, 1/15/26 1,127,838 e 1,156,194 U.S. Treasury Notes, 0.75%, 7/15/19 2,605,000 c 2,569,335 U.S. Treasury Notes, 1.00%, 10/15/19 5,880,000 5,818,901 U.S. Treasury Notes, 1.00%, 11/15/19 295,000 c 291,647 U.S. Treasury Notes, 1.38%, 5/31/21 855,000 839,754 U.S. Treasury Notes, 1.13%, 6/30/21 3,650,000 3,543,424 U.S. Treasury Notes, 1.25%, 10/31/21 3,555,000 c 3,455,225 U.S. Treasury Notes, 1.75%, 11/30/21 3,060,000 3,041,891 U.S. Treasury Notes, 1.63%, 5/31/23 265,000 257,366 U.S. Treasury Notes, 1.50%, 8/15/26 1,430,000 c 1,324,314 U.S. Treasury Notes, 2.00%, 11/15/26 280,000 270,900 Utilities - .8% Dominion Resources, Sr. Unscd. Notes, 3.90%, 10/1/25 165,000 169,551 Dominion Resources, Sr. Unscd. Notes, Ser. D, 2.85%, 8/15/26 485,000 459,499 Duke Energy Carolinas, First Mortgage Bonds, 5.25%, 1/15/18 95,000 98,165 Enel Finance International, Gtd. Notes, 6.00%, 10/7/39 210,000 b 242,757 Exelon Generation, Sr. Unscd. Notes, 6.25%, 10/1/39 315,000 324,357 Iberdrola International, Gtd. Bonds, 6.75%, 7/15/36 205,000 256,674 Kentucky Utilities, First Mortgage Bonds, 4.38%, 10/1/45 105,000 110,595 Louisville Gas & Electric, First Mortgage Bonds, 4.38%, 10/1/45 125,000 131,722 Nevada Power, Mortgage Notes, 6.50%, 8/1/18 90,000 96,042 NiSource Finance, Gtd. Notes, 5.65%, 2/1/45 390,000 472,953 Sierra Pacific Power, Mortgage Notes, Ser. P, 6.75%, 7/1/37 25,000 33,283 Total Bonds and Notes (cost $82,054,890) Common Stocks - 66.7% Shares Value ($) Consumer Discretionary - 5.4% Amazon.com 1,977 f 1,670,644 Comcast, Cl. A 77,584 2,903,193 Goodyear Tire & Rubber 22,729 796,651 Common Stocks - 66.7% (continued) Shares Value ($) Consumer Discretionary - 5.4% (continued) Home Depot 5,689 824,393 Newell Brands 17,209 843,757 Omnicom Group 50,372 4,286,657 Priceline Group 616 f 1,062,064 Staples 62,111 558,378 The TJX Companies 9,336 732,409 Time Warner 8,768 861,105 Ulta Beauty 4,467 f 1,221,412 Consumer Staples - 6.2% Coca-Cola 27,896 1,170,516 Coca-Cola European Partners 23,298 808,208 Conagra Brands 47,459 1,955,785 Costco Wholesale 12,157 2,153,977 Kellogg 54,532 4,039,185 Kraft Heinz 9,230 844,637 Lamb Weston Holdings 14,520 569,039 Molson Coors Brewing, Cl. B 34,835 3,497,086 Mondelez International, Cl. A 16,725 734,562 Walgreens Boots Alliance 29,909 2,583,539 Energy - 6.9% Anadarko Petroleum 31,388 2,029,234 EOG Resources 42,407 4,113,055 Halliburton 45,678 2,441,946 Kinder Morgan 39,571 843,258 Marathon Petroleum 17,361 861,106 Occidental Petroleum 64,993 4,260,291 Phillips 66 34,134 2,668,937 Valero Energy 42,769 2,906,154 Exchange-Traded Funds - .2% iShares Russell 1000 Value ETF 4,203 Financials - 16.6% Allstate 14,185 1,165,440 American Express 14,366 1,150,142 Ameriprise Financial 8,804 1,157,726 Athene Holding, Cl. A 17,939 932,290 Bank of America 268,063 6,615,795 BB&T 17,436 c 840,764 Berkshire Hathaway, Cl. B 48,602 f 8,331,355 Capital One Financial 7,072 663,778 Chubb 8,286 1,144,877 CME Group 8,278 1,005,446 Goldman Sachs Group 13,131 3,257,276 Hartford Financial Services Group 11,482 561,355 JPMorgan Chase & Co. 95,297 8,635,814 PNC Financial Services Group 14,011 1,782,620 Prudential Financial 33,666 3,721,440 Raymond James Financial 14,584 1,145,719 SunTrust Banks 19,580 1,164,814 Synchrony Financial 104,991 3,804,874 Voya Financial 38,618 1,592,220 Health Care - 7.1% Abbott Laboratories 30,609 1,379,854 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 66.7% (continued) Shares Value ($) Health Care - 7.1% (continued) Aetna 16,560 2,132,266 AmerisourceBergen 21,783 c 1,993,362 BioMarin Pharmaceutical 10,325 f 969,827 Boston Scientific 44,142 f 1,083,686 Bristol-Myers Squibb 10,391 589,274 Celgene 13,133 f 1,622,057 Eli Lilly & Co. 11,600 960,596 Humana 3,956 835,705 Laboratory Corporation of America Holdings 6,134 f 872,623 Merck & Co. 82,830 5,456,012 UnitedHealth Group 18,533 3,064,988 Industrials - 6.9% Delta Air Lines 63,705 3,180,791 Fortive 18,811 1,084,454 General Dynamics 10,708 2,032,485 Honeywell International 14,110 1,756,695 L3 Technologies 13,629 2,294,033 Quanta Services 62,841 2,345,226 Raytheon 17,331 2,671,574 Union Pacific 9,157 988,407 United Technologies 33,900 3,815,445 Information Technology - 9.8% Alphabet, Cl. A 1,352 f 1,142,345 Alphabet, Cl. C 4,409 f 3,629,533 Apple 36,894 5,054,109 Cisco Systems 121,759 4,161,723 Corning 45,066 1,244,272 eBay 25,542 f 865,874 Facebook, Cl. A 14,987 f 2,031,338 Fortinet 19,117 f 714,020 Harris 8,042 883,816 Intuit 10,145 1,272,589 Microchip Technology 12,133 c 879,885 Oracle 27,983 1,191,796 ServiceNow 5,411 f 470,324 Splunk 11,035 f 681,191 Square, Cl. A 37,228 f 644,789 Teradata 66,681 f 2,073,779 Texas Instruments 24,897 1,907,608 Materials - 3.7% CF Industries Holdings 40,485 c 1,272,039 Dow Chemical 25,500 1,587,630 Martin Marietta Materials 5,465 c 1,180,167 Newmont Mining 58,582 2,005,848 Packaging Corporation of America 30,389 2,808,855 Vulcan Materials 15,879 1,915,166 Real Estate - .9% Lamar Advertising, Cl. A 18,385 c,g 1,387,700 Uniti Group 47,848 1,386,157 Common Stocks - 66.7% (continued) Shares Value ($) Telecommunications - 2.1% AT&T 126,622 5,291,533 Vodafone Group, ADR 29,737 c 755,617 Utilities - .9% FirstEnergy 53,778 1,744,021 NRG Yield, Cl. A 49,613 833,995 Total Common Stocks (cost $161,905,145) Other Investments - 4.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $14,381,460) 14,381,460 h Investment of Cash Collateral for Securities Loaned - 1.1% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund, Hamilton Shares (cost $3,189,762) 3,189,762 h Total Investments (cost $261,531,257) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipt GO—General Obligation a Variable rate security—rate shown is the interest rate in effect at period end. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2017, these securities were valued at $3,965,921 or 1.35% of net assets. c Security, or portion thereof, on loan. At February 28, 2017, the value of the fund’s securities on loan was $17,003,080 and the value of the collateral held by the fund was $18,301,159, consisting of cash collateral of $3,189,762 and U.S. Government & Agency securities valued at $15,111,397. d The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. e Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. f Non-income producing security. g Investment in real estate investment trust. h Investment in affiliated money market mutual fund. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Common Stocks 66.5 U.S. Government Agencies/Mortgage-Backed 17.3 Corporate Bonds 9.0 Money Market Investments 6.0 Asset-Backed .7 Foreign/Governmental .4 Commercial Mortgage-Backed .4 Municipal Bonds .4 Exchange-Traded Funds .2 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Balanced Opportunity Fund February 28, 2017 (Unaudited) The following is a summary of the inputs used as of February 28, 2017 in valuing the fund’s investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 2,031,757 - Commercial Mortgage-Backed - 1,136,732 - Corporate Bonds † - 26,380,276 - Equity Securities Domestic Common Stocks † 194,306,385 - - Equity Securities Foreign Common - Stocks † 755,617 - - Exchange-Traded Funds 490,280 - - Foreign Government - 1,242,500 - Municipal Bonds † - 1,062,603 - Registered Investment Companies 17,571,222 - - U.S. Government Agencies/Mortgage- Backed - 22,634,512 - U.S. Treasury - 28,256,514 - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities, excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Board Memebers ("Board"). Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other NOTES investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board.These securities are generally categorized within Level 2 of the fair value hierarchy. The Service is engaged under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. NOTES Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At February 28, 2017, accumulated net unrealized appreciation on investments was $34,337,141, consisting of $36,326,515 gross unrealized appreciation and $1,989,374 gross unrealized depreciation At February 28, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ Bradley J.
